-3
               Case 1:19-cr-10474-DJC Document 1 Filed 12/18/19 Page 1 of 4




                                 UNITED STATES DISTRICT COURT
                                   DISTRICT OF MASSACHUSETTS


     UNITED STATES OF AMERICA                                 riminalNo.
                                                             Criminal              ,   ,      f^//
                   V.                                        Violation:
                                                              lolation: I   *


     SEMAJ LEARY,                                            Count One: Felon in Possession of a
                                                             Firearm and Ammunition
                                                             (18 U.S.C.§ 922(g)(1))
                           Defendant
                                                             Firearm Forfeiture Allegation:
                                                             (18 U.S.C. § 924(d) and
                                                              28 U.S.C. § 2461(c))

                                              INDICTMENT


                                              COUNT ONE
                            Felon in Possession of a Firearm and Ammunition
                                          (18 U.S.C. § 922(g)(1))

     The Grand Jury charges:

            On or about August 14, 2019, in Boston, in the District of Massachusetts, the defendant,

                                             SEMAJ LEARY,

     knowing that he was previously convicted in a court of a crime punishable by imprisonment for a

     term exceeding one year, did knowingly possess, in and affecting commerce, a firearm and

     ammunition, that is, a 9mm Clock semi-automatic pistol, bearing model number 19 and serial

     number SYP936, seven rounds of R-P 9mm caliber ammunition, four roimds of WIN 9mm caliber

     ammunition, two rounds of VPT 9mm caliber ammunition, one round of WCC 9mm caliber

     ammunition and one round of Tulammo 9mm caliber ammunition.

            All in violation of Title 18, United States Code, Section 922(g)(1).
Case 1:19-cr-10474-DJC Document 1 Filed 12/18/19 Page 2 of 4
Case 1:19-cr-10474-DJC Document 1 Filed 12/18/19 Page 3 of 4
Case 1:19-cr-10474-DJC Document 1 Filed 12/18/19 Page 4 of 4
